Opinion by
Judge Doyle,
This is an appeal from an order of the Court of Common Pleas of Clearfield County denying injunctive relief to the Borough of Sykesville against the City of DuBois.
We have reviewed the record and the briefs in this case and affirm, adopting the carefully reasoned and well written opinion of President Judge John K. Reilly, Jr., Borough of Sykesville v. City of DuBois, Pa. D. & C.3rd (1981).1
Order
Now, January 25, 1983, the order of the Court of Common Pleas of Clearfield County in the above referenced matter is affirmed.

 We note that on page 3 of the opinion, the correct parallel citation for Reigle v. Smith should read 134 A. 380 and the case was decided in 1926.